 In the Matter of CENTRAL NEW YORK POWER CORPORATIONandUTILITIES DIVISION,DISTRICT50,UNITED MINE PORKERS OP AMERICAIn the Matter of CENTRAL NEW YORK POWER CORPORATION,NIAGARA,LOCKPORT & ONTARIO POWER COMPANY(EASTERN DIVISION) ANDNEW YORK POWER AND LIGHT CORPORATION(ONEIDA DISTRICT)andINTERNATIONAL BROTHERHOOD Or ELECTRICAL WORKERS, AFLCases Nos. 3-R-1019 and 3-R-1037, respectively.Decided Octoberp5, 1945Messrs. LeBoeuf d Lamb, by Mr.Lawman Martin,of New York'City, andMr.Frederick P. Smith,of Syracuse, N. Y., for the Com-panies.Mr. Samuel E.Angoff,of Boston,Mass.,for the UMW.Messrs.McMahon c' Crotty, by Mr. Peter J. Crotty,of Buffalo,N. Y., for the IBEW.Messrs.Costello, Cooneycl;Fearon,by Mr.M. Harold Dwyer,ofSyracuse, N. Y., for the League.Mr. Thomas R. Traverse,ofWatertown,N. Y., for the Association.Mr. Jack Mantel,of counsel to the Board.DECISIONDIRECTIONOF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by Utilities Division,District50,United Mine Workers of America and International Brotherhoodof ElectricalWorkers, AFL, herein respectively called the UMWand IBEW,alleging that questions affecting commerce had arisen con-cerning the representation of employees of Central New York PowerCorporation, herein called CNY, Niagara, Lockport R, Ontario PowerCompany (Eastern Division), herein called NEO, and New YorkPower and Light Corporation (Oneida District), herein called NYP,and collectively referred to as the Companies, the National LaborRelations Board provided for an appropriate consolidatedhearing64 N. L R. B., No. 84.461 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon due notice before Francis X. Helgesen, Trial Examiner.Thehearing was held at Syracuse, New York, on July 13, 1945. TheCompany, the UMW, the IBEW, Utility Workers League, hereincalled the League, and Gas & Electric Workers Association, hereincalled the Association, appeared and participatedAll parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANIESCentral New York Power Corporation, Niagara, Lockport & On-tario Power Company, and New York Power and Light Corporationare public utility companies engaged in the production, transmission,and distribution of gas and electric energy in the State of New York.Niagara Hudson Power Corporation, a New York corporation, ownsall of the interests of the afore-mentioned companies.The employeesinvolved in this proceeding are employed in the Central Division ofthe Niagara Hudson System, the main offices of which are locatedat Syracuse, New York. The Companies purchase annually coal, cop-per, cables, and other materials valued at several millions of dollars,approximately 25 percent of which is received from points outsidethe State of New York. In the course of its business, the Companiessupply substantial amounts of energy to industries engaged in theproduction of material for national defense, to railroad companies,and to United States Post Offices.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUtilitiesDivision, District 50, United Mine Workers of America,is a labor organization admitting to membership employees of theCompanies.International Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Companies.UtilityWorkers League is a labor organization admitting to mem-bership employees of the Companies.i Public Utility Employees Organization of Central New York, herein called the PUEO,and unaffiliated labor organization which had a contract with the Companies,was servedwith notice of. the hearing.The record indicates that this organizationhas been dissolved. CENTRAL NEW YORK POWER CORPORATION463Gas & Electric Workers Association is a labor organization admit-ting to membership employees of the Companies.III. THE QUESTION CONCERNING REPRESENTATIONThe Companies had collective bargaining contracts with theLeague and the Association at the time the petitions herein were filed.2As conflicting claims with respect to the appropriate unit were madeby the two petitioners, the Companies refused to grant recognition toeither union as the exclusive bargaining representative of their em-ployees until the matter was resolved by the Board.Statements of a Board agent, introduced into evidence at the hear-ing, indicate that the UMW and the IBEW each represents a substan-tial number of employees in the unit each seeks to establish.3We find that questions affecting commerce have, arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll the parties substantially agree that all technical, office, andclerical employees 4 of the Companies, including meter readers andworking foremen, but excluding all production and maintenance em-ployees, part-time employees, monthly paid employees, confidentialclerical employees, and all supervisory employees above the rank ofworking foreman, constitute an appropriate unit.The parties arein dispute, however, concerning the geographical limitation of theunit, and whether PBX operators should be excluded as confidentialemployees, as contended by the Company.As stated above, the Companies are all subsidiaries of the NiagaraHudson Power Corporation, the entire network of its operations beingknown as the Niagara Hudson System, which is composed of threemajor divisions, Eastern,Western, and CentralsThe UMW hasseparate division-wide contracts covering the production and main-tenance employees and the technical, office, and clerical employees,respectively, in the Eastern Division."The IBEW has separate di-2the Companies,the League,nor the Association contendsthat the contractsare a bar tothis proceeding8The Board agent reportedthat the UMWsubmitted 63 authorization cards and thatthere were106 employeesin the unitsought by the UMW.The Boardagent also reportedthat the IBEW submitted 171 applicationcards and thatthere were 570 employees in the unitsought by the IBEW.The League and the Associationclaim an interest in the proceedingby virtueof theirpast contractswith the CompaniesThe job classifications of these employees are listedin Appendix A.6The following companiesoperate in each division-Dastern-NYP ; Western-NLO,Buffalo Niagara ElectricCorporation,and Lockport and Newfane Power and Water SupplyCompany ;andCentral-CNY,the eastern divisionof NLO, and the Oneida District of NYP.6 These contractsdo not cover the employeesof NYP(Oneida District)because they areemployed in the Central Division. 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDvision-wide contracts covering the same groups of employees in theWestern Division.7About 1 year before the hearing, the geographicalareanow knownas the Central Division was comprised of 3 subareas whichwere re-ferred to as the Syracuse, Watertown, and Utica subregions.Thetechnical, office, and clerical employees in this area were covered by 3separate bargaining contracts.The League represented the Syracusegroup; the Association represented the Watertown group; and thenow defunct PUEO represented the Utica group.After the abovecontracts were negotiated, the Companies consolidated the varioussubregional operations into what is now known as the Central Divi-sion, comprised of 23 local districts with headquarters at Syracuse,New York.The Companies and the IBEW 8 seek a division-wide unit of alltechnical, office, and clerical employees in the Central Division, com-parable to the units presently existing in the other 2 divisions of theNiagara Hudson System. The UMW contends that the same groupof employees in the former Utica subregion should constitute a sepa-rate unit, and the League urges that a separate unit of such employeesin the former Syracuse subregion is appropriate. In effect, the UMWseeks to represent the employees in 7 of the 23 districts of the CentralDivision; 9 and the League likewise requests only a portion of the 23districts.The Association takes no position with respect to the appro-priate unit.Although the UMW concedes that ordinarily a division-wide unitis the most desirable, it contends in this instance that the Board shouldtake cognizance of the past bargaining history of the technical, office,and clerical employees in the Central Division, which had been con-ducted on a smaller than division-wide basis.However, in view ofthe elimination of the subregional plan of operation, it appears thatthe basis on which this pattern of collective bargaining was estab-lished no longer exists 1oAt the present time, all the employees inthe Central Division, which includes those on the pay rolls of CNY,NLO (eastern division), and NYP (Oneida District), are under thesupervision and direction of the vice president of the Niagara HudsonSystem, who is the chief executive officer of the Central Division.-The record indicates that there is a substantial transfer of employees7 These contracts do not cover the employees of NLO(eastern division)because theyare also employed in the CentralDivision.8The IBEWis the current bargaining representative for all production and maintenanceemployees in the Central Division.9The UDIW is attempting to represent the employees who formerly belonged to the PUEO.The latter's contract for the Utica'group included employees of CNY and a portion of NLO.10 SeeMatter of Atlas Powder Company,62 N. L R B. 1179."This person is also a director or the authorized representative for the subsidiarieswhich operate within the Central Division,and was a signatory to virtually all of theprior bargaining contracts involving the Companies operating in the Central Division. CENTRAL NEW YORK POWER CORPORATION465among the 23 districts in the division. In view of the integration inthe operations of the Central Division, the existence of a division-widebargaining unit of production and maintenance employees in the Cen-tral Division, and the collective bargaining history of the Eastern andWestern Divisions, we are of the opinion that the separate units soughtby the UMW and the League are inappropriate; and we shall there-fore dismiss the petition of the UMW. Accordingly, we find that theCompanies constitute a single employer within the meaning of Sec-tion 2 (2) of the Act, and that the technical, office, and clerical em-ployees of the Central Division constitute an appropriate bargainingunit.The Company would exclude from the unit PBX operators con-tending that they are confidential employees.These employees handleincoming and outgoing long distance telephone calls, some of whichare for executives of the Companies. The record does not indicate thatthe PBX employees, in the normal course of their duties, acquire confi-dential information in regard to the Companies' labor relations.Accordingly we shall include them in the unit."We find that all technical, office, and clerical employees of the Cen-tral Division of the Niagara Hudson System, including meter readers,working foremen, and PBX operators,13 but excluding all productionand maintenance employees, part-time employees, monthly paid em-ployees, confidential clerical employees, all employees above the rankof working foremen, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is hereby12SeeMatter of Union Switch and Signal Company,63 N L R B 97413 Includedwithin theunit are the employees whose job classifications are listed inAppendix A.670417-46-vol 64--31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central New YorkPower Corporation, Niagara, Lockport & Ontario Power Company(Eastern Division), and New York Power and Light Corporation(Oneida District), all of Syracuse, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Third Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Brotherhood of Electrical Workers, AFL,by Utilities Division, District 50, United Mine Workers of America,by Utility Workers League, by Gas & Electric Workers Association,for the purposes of collective bargaining, or by none.14ORDERUpon the basis of the foregoing findings of fact and upon theentire record in the consolidated proceeding, the National LaborRelations Board hereby orders that the petition for certification ofrepresentatives of employees of Central New York Power Corporation,Syracuse, New York, filed by Utilities Division, District 50, UnitedMine Workers of America, in Case No. 3-R-1019, be, and it hereby is,dismissed. .MR. GERARD D. REILLY took no part in the consideration of the aboveDecision, Direction of Election, and Order.APPENDIX AAssistant Results Foreman AAssistant Supvr.-Credit & Collection34 At the time of the hearing,the UMW, the League,and the Association were undecidedwhether or not they desired to appear on the ballot of a division-wide unit, as foundhereinIf any of these organizations decides to withdraw from the election,itmustnotify the Regional Director of such determination,in writing,within five(5) days fromthe date of this Decision and Direction of Election. CENTRAL NEW YORK POWER CORPORATION467Assistant Supvr.-Stenographic Dept.Assistant Supvr.-Tabulating SectionBalance & Control ClerkBill Information ClerkBill Printer OperatorBlueprint & Photostat Operator A and BCadetCash PosterChief Operator-Cust. Serv. Tel.Clerk A, B, C, D, and E (except Personnel Dept. Employees)Coke Sales DispatcherCoke Sales InspectorCoke SalesmanCollectorCommercial Representative A and BCommercial & Indust'l RepresentativeConstruction Inspector A, B, and CCust'r Service Representative A-PC and B-PCCustomer Service-Telephone Opr.Designer A, B, and CDisplay Man A and BDisplay HelperDistribution Cost Analysis ClerkDistribution Inspector A, B, C, and DDistribution Planner A, B, and CDraftsman A, B, C, and DEngineer AFloor Attendant A, B, and CFloor SupervisorGas Distribution Inspector and PlannerGas Operations ClerkHead Clerk-AddressographHead Receiving TellerHome Lighting SupervisorHome Service SupervisorHome Service & Lighting Rep. A, B, and CInstrument Man A and BKey Punch Operator A and BLoad Supervisor AMatching & Checking ClerkMatronMeter Book ClerkOffice Appliance OperatorOffice MessengerOutside Investigator 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhotographer A and BPlant Cost Analysis ClerkPlant Inventory Recorder A, B, C, and DReceiving TellerReceptionist-Customers' ServiceReceptionist-GeneralRight of Way Man ARodman A and BService Dispatcher A and BService InspectorShift TechnicianStenographer A and B (Except Personnel Dept. Employees)Surveyor A and BTabulating Machine Operator A, B, and CTechnician A, B, C, and DTeller ClerkTransfer & Adjustment ClerkTransportation DispatcherTypist A and B (Except Personnel Dept. Employees)